Title: General Orders, 3 September 1782
From: Washington, George
To: 


                  
                     Head Quarters  Verplanks point Septr 3d 1782
                     Parole  Westmoreland
                     Countersigns Bergan  Rappan
                  
                  For the Day TomorrowBrigadier General PattersonColonel DaytonMajor MaxwellBrigade Major Walker
                  For the greater security of the present encampmt the Commander in cheif directs that in addition to the picquets Posted at the two bridges one of equal strength be posted on the Isthmus between the heads of the two Creeks and a chain of sentinels form’d from the beach on Havrestraw bay passing in Front of Head Quarters near the March as far as the ground is open_thence along the heights on the Margin of the cleared Land untill the Line strikes the road leading to Lents bridge, thence through a small orchard and road in the wood to a Landing on the North river—When the number of men necessary to form and keep up the Chain of Centinels round the Camp is ascertained they are to be formed into picquets properly officered & posted at convenient distances.
                  The second Newyork regiment will give the picquets for the bridge on the right and the Isthmus tomorrow, it will also furnish the Quarter Master Generals guard—the guard for the Quarter master generals stores and half the picquets necessary to form the Chain round the Camp—The right Massachusetts regiment will give the Picquets at the bridge on the left the guard for the forage yard—half the picquets for the Chain, and a serjeant, corporal and twelve fatigue for the inspector—The whole of these regiments except the fatigue which may march from the regimental parade will form on the grand parade immediately after troop beating: from the grand parade having first detached the established guards and picquets they will march; the second Newyork regiment to the place where the Chain begins on the right and the eight Massachusetts to where it strikes the north river on the left.  Colonel Greaton and Lieutenant Colonel Van Dyck who yesterday reconitred the ground are requested to conduct them till they meet in the center, posting sentinels at proper distances as they goe on—having ascertained the number of men necessary to complete the chain—the officers of the day with the adjutant genl will draw a picquet or picquets in proportion from each regiment sufficient to keep up the chain and post them as already directed, after which the remainder if any there be may return to camp.
                  Returns of all horses public and private with the army to be made to the Quartermaster general tomorrow morning at 9 o’clock—No forage will be issued for any horses not mentioned in these returns.
                  The Inspection and Muster of the Army for month of August to take place on the following days.
                  Jersey  Linethe 6th instantYorkdo7th1stConnectt. Brig.8th2dConnectt.do9th1stMassa.do102ddo...11th3ddo_12th
                  The regimental Quartermasters to call at the inspecters Marque (upon the right of the army) for the necessary rolls.
               